 

Exhibit 10.163

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

Nonqualified Stock Option Contract

 

THIS NONQUALIFIED STOCK OPTION CONTRACT is entered into effective as of the 31st
day of December, 2015, by and between INTER PARFUMS, INC., a Delaware
corporation (the “Company”) and ___________ (“Option Holder”).

 

WITNESSETH:

 

1.          The Company, in accordance with the resolutions adopted by the
Company’s Executive Compensation and Stock Option Committee (the “Committee”),
and the terms and subject to the conditions of the Company’s 2004 Stock Option
Plan, as amended (the “2004 Plan”), hereby grants to the Option Holder as of
December 31, 2015, a nonqualified stock option to purchase an aggregate of
______ shares (the “Shares”) of the common stock, $.001 par value per share, of
the Company (the “Common Stock”), at the exercise price of $23.605 per share.

 

2.          Subject to earlier termination as provided in the 2004 Plan, the
term of this option shall be six (6) years from the date hereof; provided that,
such option shall vest and become exercisable to purchase shares of Common Stock
as follows: 20% one year after the date of grant, and then 20% on each of the
second, third, fourth and fifth consecutive years from the date of grant on a
cumulative basis, so that each option shall become fully vested and exercisable
on the fifth year from the date of grant.

 

3.          (a)          Subject to the provisions contained in Section 2
hereof, this option may be exercised from time to time in whole or in part prior
to the end of the term of the option (but not with respect to less than 100
Shares (unless less than 100 Shares remain to be purchased, then such amount
remaining), or fractional Shares), by giving written notice to the Company at
its principal office, presently 551 Fifth Avenue, New York, New York 10176,
stating that the Option Holder is exercising this option, specifying the number
of Shares purchased and accompanied by payment in full of the aggregate purchase
price therefor (i) in cash or certified check or (ii) with previously acquired
shares of Common Stock or a combination of the foregoing if permitted in the
sole discretion of the Company’s Executive Compensation and Stock Option
Committee (the “Committee”).

 

(b)          In addition, upon the exercise of this option, the Company may
withhold cash and/or Shares to be issued with respect thereto, having an
aggregate fair market value equal to the amount which it determines is necessary
to satisfy its obligation to withhold federal, state and local income taxes or
other taxes incurred by reason of such exercise. Alternatively, the Company may
require the holder to pay to the Company such amount, in cash, promptly upon
demand. The Company shall not be required to issue any Shares pursuant to this
option until all required payments have been made.

 

4.          This option is not transferable otherwise than by will or the laws
of descent and distribution and may be exercised, during the lifetime of the
Option Holder, only by the Option Holder or his legal representatives.

 

 

 

 

5.          Nothing in the 2004 Plan or herein shall confer upon the Option
Holder any right to continue in the employ of, or be associated with, the
Company, its Parent or any of its Subsidiaries, or interfere in any way with the
right to employment or association of the Option Holder with the Company, its
Parent or any of its Subsidiaries.

 

6.          The Option Holder understands that the Shares have been registered
for issuance to the Option Holder in Registration Statement No. 333-136988 under
the Securities Act of 1933, as amended (the “Act”). Resale to the public by the
Option Holder is to be made under Rule 144 under the Act in accordance with the
procedure for resale of “affiliate shares” in the absence of a subsequent
effective registration statement for the resale of the Shares. Notwithstanding
registration under the Act, the Option Holder understands that in accordance
with the provisions of the Company’s Code of Business Conduct, (i) the Option
Holder must obtain permission from the Company’s Chief Financial Officer prior
to any sale of the Shares; and (ii) the use of material non-public information
in connection with the sale of the Company’s shares (“Insider Trading”) or the
communication of such information to others who use it in trading the Company’s
shares (“Tipping”) is strictly prohibited.

 

7.          (a)          The Option Holder understands that the Company
maintains its internet website at www.interparfumsinc.com which is linked to the
SEC Edgar database. The Option Holder can obtain through the Company’s website,
free of charge, its annual reports on Form 10-K, quarterly reports on Form 10-Q,
current reports on Form 8-K, and amendments to those reports filed or furnished
pursuant to Section 13(a) or 15(d) of the Exchange as soon as reasonably
practicable after the Company has electronically filed with or furnished them to
the SEC.

 

(b)          In addition, the Company will cause to be delivered to the Option
Holder, upon request to the Company directed to either the Chief Financial
Officer or the Controller, without charge to the Option Holder, a copy of the
documents incorporated by reference into the Registration Statement, other than
exhibits (unless such exhibits are specifically incorporated by reference into
the Registration Statement).

 

8.          Notwithstanding anything to the contrary, if at any time the Chief
Executive Officer, Board of Directors of the Company or the Committee shall
determine it its discretion that the listing or qualification of the Shares on
any securities exchange, with national securities association or under any
applicable law, or the consent or approval of any governmental regulatory body,
is necessary or desirable as a condition of, or in connection with, the granting
of an option, or the issue of Shares thereunder, or the sale of the Shares, then
this option may not be exercised in whole or in part unless such listing,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Chief Executive Officer, Board of Directors
or the Committee.

 

9.          (a)          The Company and the Option Holder further agree that
they will both be subject to and bound by all of the terms and conditions of the
2004 Plan, which is incorporated by reference herein and made a part hereof as
if fully set forth herein.

 

(b)          In the event the Option Holder's employment by, or association
with, the Company, its Parent or any of its Subsidiaries terminates, or in the
event of the death or disability of the Option Holder, the rights hereunder
shall be governed by, and made subject to, the provisions of the 2004 Plan.

 

 2 

 

 

(c)          In the event of a conflict between the terms of this Contract and
the terms of the 2004 Plan, then in such event, the terms of 2004 Plan shall
govern.

 

(d)          Except as otherwise provided herein, all capitalized terms used
herein shall have the same meaning ascribed to them in the 2004 Plan.

 

(e)          The Option Holder agrees that the Company may amend the 2004 Plan
and the options granted to the Option Holder under the 2004 Plan, subject to the
limitations contained in the 2004 Plan.

 

10.         This Contract shall be binding upon and inure to the benefit of any
successor or assign of the Company and to any executor, administrator or legal
representative entitled by law to the Option Holder's right hereunder.

 

11.         This Contract shall be governed by and construed in accordance with
the laws of the State of New York, without regard to the principles of conflicts
of laws.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Contract effective
as of the date first above written.

 

  INTER PARFUMS, INC.       By: /s/ Russell Greenberg      Executive Vice
President

 

  /s/ Option Holder from table below   [Option Holder name from table below]

 

Schedule of Executive Officers and Number of Shares Underlying Option

 

Executive Officer  Number of Shares        Jean Madar   19,000  Philippe
Benacin   19,000  Russell Greenberg   25,000  Philippe Santi   6,000  Frederic
Garcia-Pelayo   6,000  Henry B. “Andy” Clarke   7,500 

 

 3 

 

 

